The defendant was tried for murder and convicted of voluntary manslaughter.
1. The evidence authorized the jury to find that the deceased was advancing on the defendant with the threat that he was going to "kick" the defendant, thereby arousing a sudden heat of passion in the defendant, and that the defendant, without malice or deliberation, but because of his sudden passion, stabbed and killed the deceased. It follows that the verdict returned was authorized by the evidence and the law applicable thereto.
2. The theory of voluntary manslaughter being involved under the evidence, the court did not err in instructing the jury on that subject.
3. The denial of a new trial was not error.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                       DECIDED SEPTEMBER 10, 1946.